DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 02/08/2021.
Claims 1, 3, 5, 7, 9, and 11 have been amended.
Claims 1, 3, 5, 7, 9, and 11 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 3, 7, and 11 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 7, and 11 each recite parsing the PCF messages in the trace to identify a set of referenced application instances; it is unclear what distinguishes this step from the extracting and identifying each of the application instances recited in the independent claims as it appears to recite the same subject matter with slightly different verbiage. Similarly the limitations reducing the set of referenced application instances to include only unique application instances appears to be a the broader description of the parent claims merging duplicate application instances, and extracting related message exchange data for each of the unique application instances similarly conflicts with the message exchange pattern (MEP) extracting recited in each of the claims 1, 5, and 9. It appears to be the result of independent claim amendments not be propagated to dependents and has been interpreted as such. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hickford et al. (US 2011/0067036 A1) in view of “Monitoring WebSphere MQ” (hereafter MonWSMQ) and “Programmable Command Formats and Administration Interface” (hereafter PCFAI)1 in further view of Sirsota et al. (US 2010/0198843 A1).

Claims 5, 1, and 9: 
Hickford discloses the limitations as shown in the following rejections:
A model document generating system comprising: a computer with at least one processor and memory; a plurality of message queues coupled to the computer; a message broker executing in the computer and coupled to a plurality of queue managers each of the queue managers managing message exchanges in a corresponding one of the message queues on behalf of different application instances (see at least ¶0017-0020, FIG. 1). 
a service definition generating module coupled to the computer, the module comprising program code enabled to: retrieve a trace (monitoring logs) of the application instances from the plurality of the message queues, generated by a message brokering API (interface of message queues, MQI) for application clients interacting with the plurality of the message queues, wherein the trace is in a form of…messages (event messages) representing (describing operations invoked via) a connection to the message broker (¶0018, 0025-0029, 0034-0035, 0044; FIG. 2:300). See discussion below in view of MonWSMQ regarding programmable command format (PCF) messages.
analyze the trace to extract encapsulated information…extract the encapsulated information from the…messages including a name of each of the application instances…whether each of the application instances consume or provide data (whether operation is get or put), an identity of a queue…and one or more message exchange patterns (MEP), (e.g. “send-receive”, “request-response”) identify the application instances (¶0025-0027, 0066-0070, 0075, 0056-0058; FIG. 2:305, 310), disclosing an analyzer which extracts application identifiers and their performed operations and derives message exchange relationships between the applications. See ¶0059-0063 for particular rules examples. 
generate a web services description language (WSDL) formatted service definition document (descriptor) for each identified application instance using the encapsulated information extracted from the…messages to describe in WSDL statements contained in the WSDL formatted service definition document, computational services provided by the identified application (¶0080-0085; FIG. 2:315).
Hickford’s system and methods are generally presented (¶0005, 0024) in the context of a WebSphere MQ environment, but does not specifically disclose employing programmable command format (PCF) messages to deliver the logging data. Also, as indicated above Hickford’s event/logging information elements.
However, PCF is a well-known message format, and as shown by MonWSMQ, it was known to utilize PCF message for monitoring and logging message system activity information analogous to Hickford. MonWSMQ discloses a trace-route message (trace) wherein the trace is in a form of programmable command format (PCF) messages (Activity PCFs) representing a connection (channel) to the message broker (WebSphere MQ system)…said PCF messages identifying the different application instances subscribing to the message broker and the information encapsulated by the Activity PCFs including a name of each of the application instances, a type for each of the application instances, whether each of the application instances consume or provide data (put/get operation type), an identity of a queue manager, a requested queue manager corresponding to a specified destination (remote/reply-to queue manager) for each of the PCF messages in at least pg. 165-166, 172-178, 209, 234. Exemplary quotations (Table 17 from pg. 209 annotated with highlights by Examiner):
“Activity information can be stored in activity reports, trace-route messages, or trace-route reply messages. In all cases the information is stored in exactly the same format; in a structure called the Activity PCF group…Activity recording is a technique that is used to determine the routes messages take through a queue manager network. To determine the route a message has taken, the activities performed on behalf of the message are recorded. When using activity recording, each activity performed on behalf of a message can be recorded in an activity report. An activity report is a type of report message (pg. 165)...Activity reports are PCF messages generated by applications that have performed an activity on behalf of a message. Activity reports are standard WebSphere MQ report messages containing a message descriptor and message data” (pg. 166).

“As a trace-route message is routed through a queue manager network, information about the activities performed on behalf of the trace-route message can be accumulated in the message data of the trace-route message. The activity information is stored in Activity PCF groups…For every activity performed on behalf of the trace-route message, an Activity PCF group is written to the end of the PCF block in the message data of the trace-route message” (pg. 172).


    PNG
    media_image1.png
    824
    871
    media_image1.png
    Greyscale

See also MonWSMQ pg. 173 regarding retrieving trace-route messages from the plurality of the message queues and pg. 187-189, 197 regarding extracting the information from the PCFs for display and analysis. See additionally PCFAI for further description of PCFs and particularly pg. 4, para. 1-2; pg. 5, last 2 para.; pg. 7; and pg. 521 disclosing the PCFs can be generated using either the normal Message Queue Interface (MQI) also for the application clients interacting with the message queue or the WebSphere MQ Administration Interface (MQAI).


2 as it is a robust monitoring solution, providing numerous benefits (MonWSMQ pg. 1) including problem detection and resolution and efficiency improvement, and is designed specifically for such queue manager networks as taught by Hickford.
The combination of Hickford/MonWSMQ-PCFAI does not explicitly disclose whereupon identifying duplicate application instances from the encapsulated information extracted from the PCF messages, merging the duplicate application instances. 
However, Sirsota discloses methods for discovering/identifying applications in a distributed environment including, upon identifying duplicate application entries, merging the duplicate application instances in at least FIG. 9 and ¶0029:
“In block 430, the combined and filtered results are reconciled with each other to attempt to eliminate duplicate results by merging duplicate entries. Because each of the discovery techniques of block 410 may identify the same software application in a different form, the results are not compared as a whole, but a predefined set of rules are employed to merge results that refer to the same software application.”

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hickford/MonWSMQ-PCFAI to merge duplicate and redundant data as taught by SirSota in order to conserve storage resources and simplify analysis.




Claims 7, 3, and 11: 
The combination of Hickford/MonWSMQ-PCFAI/Sirsota discloses the limitations as shown in the rejections above. The combination of Hickford/MonWSMQ-PCFAI/Sirsota further discloses:
parsing the PCF messages in the trace to identify a set of referenced application instances, (Hickford ¶0025-0030, 0070) disclosing scanning messages for application IDs in view of MonWSMQ pg. 209 showing Activity report PCF messages have the necessary information including “Application identity data, Application type, Application name”.
reducing the set of referenced application instances to include only unique application instances (Sirsota ¶0029, FIG. 9).
extracting related message exchange data for each of the unique application instances (Hickford ¶0060, 0085-0086, 0061-0063, 0066-0070, 0075, 0056-0058). 
associating a confidence level with the one or more MEP determined using a set of rules with weighting factors to express the confidence level, the set of rules being applied individually to the extracted information of the PCF messages for each application instance, producing a confidence score for the one or more MEP (Hickford ¶0060-0065).

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are moot in view of the new grounds of rejection.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Provenance-Aware Storage Systems” discloses methods for identifying dependencies between components in a distributed system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
02/15/2021                                                                                                                                                                                       
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MonWSMQ and PCFAI are presented together because they cross reference one another and both explicitly apply to the same version (ver. 7.0) of WebSphere MQ (see PCFAI pg. 2, 99, 123 and MonWSMQ pg. 2 and 15).
        2 MonWSMQ and PCFAI are presented together because they cross reference one another and both explicitly apply to the same version (ver. 7.0) of WebSphere MQ (see PCFAI pg. 2, 99, 123 and MonWSMQ pg. 2 and 15).